Citation Nr: 0014809	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service connected 
post traumatic stress disorder (PTSD), with depression, 
currently rated as 50 percent disabling.  

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Wife and daughter



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1966 
to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision continued a 30 
percent rating for PTSD which had been in effect since August 
1983.  Subsequently, a March 1999 rating decision granted an 
increased rating of 50 percent for the veteran's service 
connected PTSD, effective May 1, 1998.  During the pendency 
of the appeal the veteran was awarded 100 percent disability 
ratings for two periods of inpatient hospital treatment of 
his service connected psychiatric disorder.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected PTSD is more favorably 
rated under the old rating schedule.

3.  The veteran's service-connected post traumatic stress 
disorder is manifested by depressed mood, anxiety, poor 
insight, irritability, anger, nightmares, and a Global 
Assessment of Functioning (GAF) Scale score of between 40 and 
55.

4.  The service-connected PTSD renders the veteran 
demonstrably unable to obtain or retain employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for post traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a,  4.132, Diagnostic 
Code 9411 (1996), amended by 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

2.  The veteran is not eligible for assignment of a total 
rating for compensation purposes based on individual 
unemployability (TDIU). 38 C.F.R.§ 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  His assertion that 
his service connected PTSD has increased in severity is 
plausible. See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the psyche in self-support 
of the individual.  38 C.F.R. § 4.10 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed. Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
In this case, the RO reviewed the veteran's claim under the 
new rating criteria in March 1999, and provided the veteran 
with the new criteria in a March 1999 Supplemental Statement 
of the Case.  Moreover, the veteran and his representative 
were given an opportunity to respond to the new regulations.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.

The veteran's service-connected PTSD disorder is currently 
rated as 50 percent disabling.  Under the old criteria for 
rating service connected psychoneurotic disorders, a 30 
percent rating was assigned when there was "definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  A 50 percent rating was assigned 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent disability rating, was warranted for severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and psychoneurotic 
symptoms were of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

The highest rating, a 100 percent schedular evaluation, was 
warranted when all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; psychoneurotic symptoms existed which were totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996)(emphasis added).

Under the new criteria, 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating, is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The highest, or 100 percent schedular 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The veteran has been service-connected for PTSD effective 
since August 1983.  The VA medical evidence of record 
indicates that depression is a component of the service-
connected PTSD.  

The veteran submitted a private psychiatric examination 
report dated February 1989.  The veteran reported visual and 
auditory hallucinations along with anger, suspiciousness, and 
being aggressive.  Mental status examination revealed an 
angry and hostile mood.  Disorientation of time and space was 
noted by the examiner, along with impaired insight, judgment, 
and memory.  The diagnosis was schizophrenic disorder.  The 
examining psychiatrist commented that the veteran had "very 
poor laboral prognosis.  Total and permanently disabled from 
psychiatric standpoint."  At this point the Board notes that 
this examination is inconsistent with subsequent medical 
evidence.  This examiner diagnosed the veteran with 
schizophrenia, yet a large volume of subsequent medical 
evidence reveals consistent diagnoses of PTSD.  Also, the 
hallucinations and disorientation noted in this examination 
were not noted subsequently.  The Board also notes that the 
examiner focused on the veteran's reported hallucinations in 
a very abstract manner.  However, when viewed in light of the 
veteran's combat experiences the reported hallucinations 
could well be viewed as manifestations of PTSD, such as 
"flashbacks."  

In August 1989 a VA psychiatric examination of the veteran 
was conducted.  The veteran reported feelings of anger and 
depression.  He also reported having nightmares and intrusive 
thoughts about his experiences in Vietnam.  Mental status 
examination revealed that the veteran lacked spontaneity and 
had poor eye contact.  The veteran was oriented and no 
delusions or hallucinations were noted.  The veteran's mood 
was angry with underlying depressive content.  He was 
oriented and memory was fair.  Intellectual functioning was 
average.  However, judgment was poor and insight was 
superficial.  The diagnosis was chronic post traumatic stress 
disorder with depressive features.  The veteran's level of 
functioning was evaluated as "poor."  

In August 1991 another VA psychiatric examination of the 
veteran was conducted.  The veteran again reported having 
nightmares.  He was not spontaneous and had poor eye contact.  
He was hostile with referential ideas.  He was oriented with 
a preserved memory and there was no evidence of delusions or 
hallucinations.  The diagnosis was PTSD with a poor level of 
adaptive functioning.  

In April 1993 another VA examination of the veteran was 
conducted.  The veteran reported treatment of his psychiatric 
disorder with medication.  On mental status examination the 
veteran was again noted to be guarded and hostile.  He was 
alert and oriented, but affect was blunted.  Speech was clear 
and coherent.  No hallucinations were noted.  Insight and 
judgment were impaired.  The diagnosis was "post traumatic 
stress disorder with strong depressive features."  A Global 
Assessment of Functioning (GAF) Scale score of 40 was 
assigned.  A GAF of 40 is defined as "some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, (4TH ed. rev., 
1994). 

Records reveal that the veteran required inpatient 
psychiatric treatment for 27 days in June and July 1994 at a 
VA medical center.  The veteran's depressive symptoms 
required treatment with psychotherapy and medication.  VA 
treatment records from 1995 and 1996 reveal that the veteran 
was treated as an outpatient for his PTSD on a regular basis.  

In April 1998 the veteran again required inpatient treatment 
for his PTSD and depression at the VAMC.  During this 
hospitalization another VA Compensation and Pension 
examination of the veteran was conducted.   The veteran 
reported suicidal ideation, nightmares, and intrusive 
thoughts about his combat experiences in Vietnam.  Mental 
status examination continued to reveal hostility, anger, and 
depression.  The veteran was coherent and no delusions or 
hallucinations were noted.  He was oriented to person and 
place, but only partially to time.  Memory was preserved.  
Judgment was only fair and insight was superficial.  The 
diagnosis was PTSD with chronic depression and a GAF of 50 to 
55 was assigned.  A GAF of 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  A GAF of 51 to 60 is 
defined as  "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, (4TH ed. rev., 1994). 

In January 2000 the most recent VA psychiatric examination of 
the veteran was conducted.  The veteran reported symptoms 
which were similar to those reported in the prior 
examinations.  Objective findings were also similar to prior 
findings.  The diagnosis was diagnosis was PTSD with 
depression and a GAF of 55 was assigned.  

As noted above, where regulations change during the course of 
an appeal, the Board must determine which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas, 1 Vet. App. at 312-13.  This determination 
depends on the facts of the particular case and, therefore, 
is made on a case-by-case basis.  VAOPGCPREC 11-97 at 2.  The 
Board finds that, in this case, it is more favorable to rate 
the veteran's service connected PTSD under the old rating 
schedule.  38 C.F.R. §§ 4.7, 4.124a,  4.132, Diagnostic Code 
9411 (1996).  

The medical evidence of record gives an improving view of the 
disability caused by the veteran's service connected PTSD.  
However, while improving, the medical evidence shows that the 
veteran requires regular treatment with medication for his 
symptoms.  He has also required two inpatient 
hospitalizations for treatment of the depressive component of 
his PTSD.  The evidence of record, especially the evidence 
dating form 1989 to present, reveals that the veteran has not 
been employed since military service.  The evidence of record 
reveals continuing anger and depression and that the veteran 
has difficulty in situations relating to others.  The 
veteran's assigned GAF is form 40 to 55.  The Board notes 
that scores in the lower end of this range, 50 and below, 
indicate that the veteran's psychiatric disorder would 
prevent him from retaining employment.  When the medical 
evidence of record is reviewed in its entirety, it tends to 
support the veteran's assertion that his PTSD severely 
interferes with his ability to hold a job.  As such, the 
Board finds that, the service-connected PTSD renders the 
veteran "demonstrably unable to obtain or retain 
employment" as contemplated under the old rating schedule.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  As such, the 
evidence of record supports a grant of an increased rating of 
100 percent for the veteran's service connected PTSD. 

II.  Total Rating for Compensation on the Basis of
 Individual Unemployability

As noted above, the Board has found that the veteran's 
service connected post traumatic stress disorder warrants an 
increased schedular rating of 100 percent.  

"Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to follow a substantially gainful occupation as a 
result of service- connected disabilities .." 38 C.F.R. § 
4.16(a) (1999) (emphasis added).  In the present case the 
veteran has received a 100 percent schedular rating and as 
such he is not eligible for a TDIU evaluation.  See Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994) (claim for TDIU 
presupposes that the rating for the condition is less than 
100%); Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% 
schedular rating means that a veteran is totally disabled); 
Green v. West, 11 Vet. App. 472, 476 (1998). 

Where the law and not the evidence is dispositive of a 
veteran's claim, the claim should be denied because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet App 426, 430 (1994). Accordingly, the 
veteran's claim for a total rating for compensation on the 
basis of individual unemployability must be denied.




ORDER

An increased rating of 100 percent is granted for the 
veteran's service connected PTSD, subject to the law and 
regulations governing the payment of monetary awards. 

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

